 Case 2:20-cv-00047-HCN-DBP Document 2 Filed 01/24/20 PageID.2 Page 1 of 6



LEAH ASTON (15989)
LINCOLN TRIAL GROUP
Attorney for Defendant
921 W. Center Street
Orem, Utah 84057
Telephone: (801) 471-2426
lja@lincolntrialgroup.com

                       IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF UTAH
_____________________________________________________________________________

JESSE MCDONALD​,                              :         COMPLAINT

               Plaintiff,                     :
                                                        JURY DEMANDED
vs.                                           :
                                                        Case No. ​2:20-cv-00047-EJF
EXPERIAN INFORMATION                :
SOLUTIONS INC​; and ​TRANSUNION
LLC​,                               :     Magistrate Judge Evelyn J. Furse
            Defendant.
_____________________________________________________________________________

                                          COMPLAINT

       Mr. McDonald, by counsel, files this complaint against the above referenced defendants

for their violation of the Fair Credit Reporting Act.

                                PRELIMINARY STATEMENT

1.     This is an action by a consumer seeking actual damages, statutory damages, and punitive

       damages, attorney fees and costs and for declaratory relief for defendants’ violation of

       The Fair Credit Reporting Act (hereinafter “FCRA”).

                       JURISDICTION, VENUE and JURY DEMAND

2.     This court has Federal Question jurisdiction, 28 U.S.C. §1331, and pursuant to the Fair

       Credit Reporting Act, 15 U.S.C. §1681p.




                                                                                                  1
 Case 2:20-cv-00047-HCN-DBP Document 2 Filed 01/24/20 PageID.3 Page 2 of 6



3.   This is the proper venue because the plaintiff resides here, and the majority of the actions

     claimed happened within the confines of the District of Utah. 28 U.S.C. §1391(b) and (c).

4.   The court has personal jurisdiction over the defendants because they regularly transact

     business here, such that they should expect to be hailed into court here.

5.   TRIAL BY JURY IS DEMANDED. Fed.R.Civ.P. 38

                                           PARTIES

6.   Plaintiff is a natural person and a resident of the state of Utah.

7.   Plaintiff is a consumer as defined by the Fair Credit Reporting Act, 15 U.S.C. §1681a(b)

     and (c).

8.   Experian Information Services, Inc. (hereinafter "Experian") is a foreign company that

     does business in this Judicial District and has a registered agent in the state of Utah. Its

     principal place of business is the State of California and it is incorporated in Ohio.

9.   Upon information and belief, Experian is a “Consumer reporting agency that compiles

     and maintains files on consumers on a nationwide basis” as defined by 15 U.S.C.

     §1681a(p). Upon information and belief, Experian is regularly engaged in the business of

     compiling and maintaining files on consumers on a nationwide basis for the purpose of

     furnishing consumer reports to third parties bearing on a consumer’s credit worthiness,

     credit standing, or credit capacity, each of the following regarding consumer residing

     nationwide:

     a.     Public record information;

     b.     Credit account information from persons who furnish that information regularly

            and in the ordinary course of business.




                                                                                                    2
Case 2:20-cv-00047-HCN-DBP Document 2 Filed 01/24/20 PageID.4 Page 3 of 6



10.   TransUnion, LLC (hereinafter “TransUnion”) is an Illinois Limited Liability Company

      that does business in this Judicial District and has a registered agent in the state of Utah

11.   Upon information and belief, TransUnion is a “Consumer reporting agency that compiles

      and maintains files on consumers on a nationwide basis” as defined by 15 U.S.C.

      §1681a(p). Upon information and belief, TransUnion is regularly engaged in the business

      of compiling and maintaining files on consumers on a nationwide basis for the purpose of

      furnishing consumer reports to third parties bearing on a consumer’s credit worthiness,

      credit standing, or credit capacity, each of the following regarding consumer residing

      nationwide:

      a.     Public record information;

      b.     Credit account information from persons who furnish that information regularly

             and in the ordinary course of business.

                                            FACTS

12.   Plaintiff filed chapter 7 bankruptcy in the District of Utah on April 5, 2018, case no.

      18-22339. Plaintiff’s debts were discharged on July 9, 2018.

13.   Plaintiff subsequently requested and received a copy of his credit reports from Experian

      and TransUnion.

14.   Plaintiff reviewed these credit reports and noticed that both the Experian and TransUnion

      credit reports contained errors.

15.   Plaintiff communicated twice to Experian and TransUnion in writing via certified mail

      that each credit file contained multiple errors and that Experian and TransUnion were

      reporting inaccurate information. As proof, plaintiff attached copies of his discharge and




                                                                                                     3
Case 2:20-cv-00047-HCN-DBP Document 2 Filed 01/24/20 PageID.5 Page 4 of 6



      bankruptcy schedules. Plaintiff requested that Experian and TransUnion

      investigate the inaccuracies he reported and send him an updated credit report.

16.   Plaintiff first sent dispute letters to Experian and TransUnion via certified mail on or

      about July 19, 2019. Although representatives for Experian and TransUnion each signed

      for and received their respective dispute letters, no responses were ever received by

      plaintiff.

17.   Plaintiff then sent a second copy of the dispute letters to Experian and TransUnion via

      certified mail on or about September 14, 2019. Again, although representatives for

      Experian and TransUnion each signed for and received their respective second dispute

      letters, no responses were ever received by plaintiff.

18.   On information and belief, TransUnion failed to have a procedure in place to assure

      maximum possible accuracy because the accounts in question should have been

      deleted/updated.

19.   On information and belief, Experian failed to have a procedure in place to assure

      maximum possible accuracy because the accounts in question should have been

      deleted/updated.

20.   On information and belief, TransUnion failed to conduct a reasonable reinvestigation of

      the tradeline and accounts, as if they had, they would have deleted or updated the

      accounts.

21.   On information and belief, Experian failed to conduct a reasonable reinvestigation of the

      tradeline and accounts, as if they had, they would have deleted or updated the accounts.

22.   As a result of the actions and inactions of the defendants, the plaintiff suffered damages,




                                                                                                    4
Case 2:20-cv-00047-HCN-DBP Document 2 Filed 01/24/20 PageID.6 Page 5 of 6



      including but not limited to mental and emotional distress.

                                        COUNT ONE:
                                    CLAIM FOR RELIEF
                                     15 U.S.C. §1681e[B]

23.   Plaintiff restates and re-alleges all previous paragraphs herein.

24.   Defendants have violated 15 U.S.C. §1681e[B] in that they failed to maintain a procedure

      designed to assure maximum possible accuracy.

25.   Defendants have caused injury in fact, by causing, among other effects, mental and

      emotional distress, damage to credit reputation, and resulting in credit damages to the

      plaintiff.

26.   Defendants have done so either negligently or willfully.

27.   Plaintiff is entitled to actual damages, punitive damages, attorney fees and costs pursuant

      to 15 U.S.C. §1681o.

28.   Alternatively, plaintiff is entitled to actual damages, attorney fees and costs if the

      violation is negligent, pursuant to 15 U.S.C. §1681n.

                                       COUNT TWO:
                                    CLAIM FOR RELIEF
                                     15 U.S.C. §1681i[a]

29.   Plaintiff restates and re-alleges all previous paragraphs herein.

30.   Defendants have violated 15 U.S.C. §1681i[a][1] in that they failed to conduct a

      reasonable reinvestigation of the factual inaccuracies contained in plaintiff's credit file.

31.   Defendants have violated 15 U.S.C. §1681i[a][2] in that they failed to forward all

      relevant information to the furnisher of information.

32.   Defendants have violated 15 U.S.C. §1681i[a][4] in that they failed to consider all




                                                                                                     5
 Case 2:20-cv-00047-HCN-DBP Document 2 Filed 01/24/20 PageID.7 Page 6 of 6



        relevant information provided by the consumer.

33.     Defendants have violated 15 U.S.C. §1681i[a][5] in that they failed to delete information

        that was inaccurate or could not be verified.

34.     Defendants have violated 15 U.S.C. §1681i[a][5][C] in that they failed to have a

        procedure to prevent the reoccurrence of inaccurate or unverifiable information.

35.     Defendants have caused injury in fact, by causing, among other effects, mental and

        emotional distress, damage to credit reputation, and resulting in credit damages to the

        plaintiff.

36.     Defendants have done so either negligently or willfully.

37.     Plaintiff is entitled to actual damages, punitive damages, attorney fees and costs pursuant

        to 15 U.S.C. §1681n.

38.     Alternatively, plaintiff is entitled to actual damages, attorney fees and costs if the

        violation is negligent, pursuant to 15 U.S.C. §1681o.

WHEREFORE, the plaintiff, by counsel moves for judgment in an amount to be determined by a

finder of fact.

Dated this 24th day of January, 2020.
                                               /s/ Leah J. Aston
                                               LEAH J. ASTON
                                               Attorney for Plaintiff


                                               Lincoln Trial Group
                                               lja@lincolnlaw.com
                                               Counsel for Plaintiff
                                               921 W. Center St
                                               Orem, Utah 84057
                                               801-701-8100




                                                                                                  6
